The CourtT,
instructed the jury, as in Gookenderfer,s case, at December term, 1827, (3 Cranch, C. C. 257,) that if they believe, from the evidence, that the slaves of the plaintiff were taken away, without her consent, in the stage-coach of the defendants, and that the agent of the defendants, by using due and reasonable diligence, could have prevented their being so taken away, and that the said agent did not use such due and reasonable diligence, then the defendants are liable.
further instructed them, that if they should believe from the evidence that the defendants’ said agent used all the diligence which is customary and usual in similar cases, then the plaintiff is not entitled to recover.
Verdict for the plaintiff, $200.
But a new trial was granted upon new-evidence discovered, that the woman, who paid for the seats of the slaves, was not named Powell, but Howard, and was the sister of the plaintiff, and resided with her.
Saturday, May 2d, adjourned to the 4th Monday in May.